Title: To Thomas Jefferson from John Smith, 7 February 1807
From: Smith, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington Feby 7.—1807—
                        
                        I have the pleasure of believing, that the Senate will agree to provide for the defence of its Orleans
                            Territory, in the mode you recommend, for promoting & encourageing an American population in it. I hope the H. of
                            Representatives will concur in the measure, as surely it is of the utmost importance to the Territories on the Mississippi
                            & the western States—
                        Permit me to trouble you with the enclosed, & should you require copies of them, they shall be furnished—
                        
                            If you will have the goodness to transmit me Burrs letter & my
                            deposition they shall be immeadiately return’d, after my taking copies of them—
                  I have the honour to be Sir with due
                            respect Your ob Sert.
                        
                            John Smith
                            
                        
                    